Citation Nr: 0519396	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for keloid condition of 
the chest and face.

2.  Entitlement to service connection for keloid condition of 
the chest and face.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening the veteran's claim of 
service connection for a keloid condition.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in February 2005.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated June 1996, the RO denied the 
veteran's claim for service connection for scars on the chest 
and face.  He was properly notified and did not file an 
appeal, and that decision became final.  

2.  Evidence received since the June 1996 RO decision is new, 
bears substantially and directly on the matter at hand; and, 
is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.

3.  The veteran's keloid condition of the chest and face is a 
disorder of service origin.




CONCLUSIONS OF LAW

1.  Subsequent to the final June 1996 decision, new and 
material evidence has been presented to reopen the claim of 
service connection for keloid condition of the chest and 
face.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

2.  Keloid condition of the chest and face is a disability 
incurred during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.




New and Material Evidence

In June 1996, the RO denied the veteran's claim for service 
connection for chest scars and scars on the left side of the 
face.  Service connection was established for scars, status 
post penile excision, based on service medical records 
showing that surgery was performed to remove a papule at the 
base of the penis.  In June 1996, the RO notified the veteran 
of the decision.  The veteran did not appeal the decision and 
it became final.

Evidence of record at the time of the decision included the 
veteran's service medical records.  The service medical 
records reveal that upon entrance, the veteran had a 
birthmark on the left side of his head.  In November 1965, 
the veteran sought treatment for a mass in the right temporal 
area that had been present for five years.  The mass had been 
causing trouble for the veteran.  The same week, the veteran 
returned for treatment for a keloidal nodule in the left 
preauricular area.  The lesion was noted to have been present 
since the veteran was burned in the area five years prior.  
In December 1965, the veteran was again treated for keloid 
scars on his face and underwent a surgery consultation.  
There were no specific references to lesions on the chest.  
The veteran's separation physical examination report reveals 
he had a keloid on the left side of his face.

Since the June 1996 rating decision, the RO received the 
veteran's VA outpatient medical records, a VA examination 
report, pictures, the veteran's statements, and the veteran's 
travel board hearing testimony.

In December 2000, the veteran submitted photographs that show 
he had large scars on both sides of his face.

VA outpatient medical records received in December 2000 and 
dated from October 1995 to April 2000 show that the veteran 
was treated for keloid scars on his face and chest.  

In December 2002, the veteran underwent a VA examination.  
The physician noted that he had reviewed the veteran's 
medical records.  The veteran reported having lesions on the 
penis since 1966 and later developing similar lesions in his 
axillary region in the 1980's.  Physical examination revealed 
large keloid scars present on the bilateral cheeks and a 
large keloid scar on the anterior chest of the veteran.  He 
also had keloid scars in his groin area.  The diagnosis was 
hidradenitis suppurativa, which the physician opined involved 
the skin of the groin as well as bilateral axilla, and 
possibly the anterior chest and face regions.  The physician 
also opined that it was at least as likely as not that the 
skin lesions on the penis that were shown in service were 
early hidradenitis suppurativa that could manifest as painful 
nodules and may not necessarily have shown their sinus tracts 
until later when the keloid and fibrosis became extensive and 
the sinus tracts formed for drainage of purulent material.  
Therefore, he opined that it was at least as likely as not 
that the veteran's scars on the groin area were related to 
service.

During the veteran's February 2005 travel board hearing, he 
testified that he had bumps on his face in service and after 
service, and his condition became worse after service.  He 
also testified that the condition on his chest became worse 
over the years.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Board finds that the December 2002 VA 
examination is new and material evidence.  As such, the 
physician opined that the keloids on the veteran's groin area 
were hidradenitis suppurativa and were possibly also found on 
the veteran's anterior chest and face regions.  He also 
opined that the veteran's keloid scars on his groin region 
were at least as likely as not related to service.  
Therefore, as the December 2002 VA examination shows that the 
condition on the groin area is considered related to service, 
and the keloid scars on the veteran's chest and face regions 
are possibly the same skin condition as what is on the 
veteran's groin area, the December 2002 VA examination is 
considered new and material evidence because it shows a 
relationship between the veteran's scars on his face and 
chest to service.

Service Connection for Keloid Condition of Face and Chest

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection is warranted for the 
veteran's keloid condition of the face and chest.  The 
veteran supplied credible testimony as to the onset and 
progression of his symptoms, dating back to service.  As 
noted above, the December 2002 physician opined that the 
veteran's keloids on the groin area were at least as likely 
as not related to the veteran's service.  He also opined that 
the keloids on the veteran's groin were possibly as a result 
of the same condition that caused the keloids on the 
veteran's face and chest.  Therefore, resolving this issue in 
the veteran's favor, the Board concludes that the 
preponderance of the evidence supports a finding that the 
veteran's scars on the face and chest were also related to 
his service.


ORDER

1.  New and material evidence having been submitted, the 
claim for service connection for keloid condition of the face 
and chest is reopened.  

2.  Entitlement to service connection for keloid condition of 
the face and chest is granted.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


